                                                                      USDCSDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                      DOC #: _ _ _-r--.---
------------------------------------------------------------------x
UNITED STATES OF AMERICA                                              DATE FILED: , I/;;.i I• ab



         -against                                                          ORDER
                                                                       18 CR 527 (KMW)
REUBEN SANDS,

                                        Defendant.
------------------------------------------------------------------x
KIMBA M. WOOD, District Judge:

         On January 14, 2020, the Court received the attached letters from the defendant.

         Defense counsel is hereby ordered to respond to the defendant, with a copy to the Court,

in affidavit form.

         SO ORDERED.

Dated: New York, New York
       January 28, 2020


                                                           KIMBA M. WOOD
                                                      UNITED ST ATES DISTRICT JUDGE
•



•



•
~
    CHAMBERS OF Ki ME:iA M. WOOD
          U.S.D.J.-S .D.N.Y.
TRULINCS 86027054 - SANDS, REUBEN - Unit: BR0-1-C


FROM: 86027054
TO: Tulman, Scott
SUBJECT: MsG.
DATE: 12/23/2019 09:28:11 AM


Good Morning Happy Holidays I was WONDERING if any chance Can you bring a copy of my plea hearing transcripts , and
MY (P_SR) I am ent1led to those documents im in Mdc brooklyn ju7st in case you dont remember , i would like to have those , i
know it'll be a while for the sentencing transcripts, i know as of know i need the pleas hearing transcripts and a copy of the
(PSR) THANK YOU . Happy holidays.




      ___,
       J__                               R4u~dl                        4         Cof-1
                            /\ t--f-f)     h~~              NU              ~½?_~C:,                 ('°o rl/l~~Olrl--iJ~

                                                                                              {°ti-9--'~o               ;N
                           VVlll         \u\vl--\4N ..
-,~                                                                                              Wt,4-----S,        N   6
                                                                                                                          ,,.,,,...-;--
                                                                                                                              I

                            ,   ~         --,-c.)                                                  'K ~fGlct-
                                                 rs--~p                                                        /N


  ~ou~LT                                        ?rt1pJ~               JU

Tb4k~                                                                       - I~IS                                v'ek._7
  u \"-\ __) 0Y                                       I "--IL~ 5\_x.,...I a.   l4:            ON       !½I{_I u (~14 ~
                                                                       "'
                                                                                  ~               ~<e fOd- Lu ,I~
                        is;                             (0e.Ut-evuk(


                o\--1       ~ s                                                                             bl4 7
                 S~4k L;i-7                       C
' \



!i




      ' !.I
       ...:,
       -
           ,
